UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-QSB QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED JUNE 30, 2007 COMMISSION FILE NUMBER 001-32521 XFONE, INC. (Name of small business issuer as specified in its charter) Nevada 11-3618510 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 2506 Lakeland Drive, Suite 100 Flowood, MS 39232, USA (Address of principal executive offices) (Zip Code) 601.983.3800 (Issuer’s telephone number, including area code) Check whether theIssuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities and Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þ No o Indicate by check mark whether the Registrant is a Shell Company (as defined in Rule 12b-2 of the Exchange Act). Yes o No þ State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date: Common Stock: The issuer had 11,524,971 shares outstanding as of August 13, 2007 (latest practicable date). Transitional Small Business Disclosure Format (check one): Yes o No þ -1- XFONE, INC. AND SUBSIDIARIES FORM 10-QSB INDEX PART I. FINANCIAL INFORMATION Item 1. Financial Statements and Condensed Notes - Quarter Ended June 30, 2007 3 Item 2. Management's Discussion and Analysis or Plan of Operation 15 Item 3. Controls and Procedures 23 PART II. OTHER INFORMATION Item 1. Legal Proceedings 24 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 25 Item 3. Defaults Upon Senior Securities 26 Item 4. Submission of Matters to a Vote of Security Holders 26 Item 5. Other Information 26 Item 6. Exhibits 26 Signatures 32 -2- PART I. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS AND CONDENSED NOTES (UNAUDITED) -PERIOD ENDED JUNE 30, 2007 Xfone, Inc. and Subsidiaries CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) June 30, 2007 -3- Xfone, Inc. and Subsidiaries CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) June 30, 2007 CONTENTS PAGE Consolidated Balance Sheet 5 Consolidated Statements of Income 7 Consolidated Statements of Cash Flows 8 Notes to Consolidated Financial Statements 9 -4- Xfone, Inc. and Subsidiaries CONSOLIDATED BALANCE SHEET June 30, December 31, 2007 2006 Unaudited CURRENT ASSETS: Cash $ 1,202,086 $ 1,218,392 Accounts receivable, net 9,255,511 7,584,504 Prepaid expenses and other receivables 1,722,420 1,488,579 Total current assets 12,180,017 10,291,475 INVESTMENTS 306,052 193,467 MINORITY INTEREST 131,919 305,050 LONG TERM RECEIVABLES 564,905 709,607 FIXED ASSETS, NET 5,439,965 4,466,048 OTHER ASSETS, NET 16,977,759 17,061,297 Total assets $ 35,600,617 $ 33,026,944 The accompanying notes are an integral part of these consolidated financial statements. -5- Xfone, Inc. and Subsidiaries CONSOLIDATED BALANCE SHEET June 30, December 31, 2007 2006 Unaudited CURRENT LIABILITIES: Short-term bank credit and current maturities of notes payable $ 2,013,892 $ 1,963,406 Trade payables 7,748,994 6,710,052 Other liabilities and accrued expenses 2,701,835 2,416,168 Current maturities of obligations under capital leases 92,635 131,229 Total current liabilities 12,557,356 11,220,855 DEFERRED TAXES 182,330 177,333 NOTES PAYABLE 1,318,191 1,938,256 OBLIGATIONS UNDER CAPITAL LEASES 155,694 118,028 SEVERANCE PAY 148,601 100,213 Total liabilities 14,362,172 13,554,685 COMMITMENTS AND CONTINGENT LIABILITIES SHAREHOLDERS' EQUITY: Common stock of $0.001 par value: 25,000,000 and 75,000,000 shares authorized at December 31, 2006 and June 30, 2007, respectively; 11,153,817 issued and outstanding at December 31, 2006 and 11,524,971 issued and outstanding at June 30, 2007 11,525 11,154 Additional paid-in capital 19,885,022 19,009,694 Foreign currency translation adjustment (1,467,658 ) (1,380,701 ) Deferred stock compensation (389,783 ) (511,393 ) Retained earnings 3,199,339 2,343,505 Total shareholders' equity 21,238,445 19,472,259 Total liabilities and shareholders' equity $ 35,600,617 $ 33,026,944 The accompanying notes are an integral part of these consolidated financial statements. -6- Xfone, Inc. and Subsidiaries CONSOLIDATED STATEMENTS OF INCOME (Unaudited) Six months ended Three months ended June 30, June 30, 2007 2006 2007 2006 Revenues $ 23,153,522 $ 16,690,082 $ 11,629,806 $ 8,367,198 Cost of revenues 10,323,243 10,510,433 5,130,021 5,206,666 Gross profit 12,830,279 6,179,649 6,499,785 3,160,532 Operating expenses: Research and development 31,796 20,801 16,018 10,401 Marketing and selling 5,474,506 1,513,832 2,742,530 792,328 General and administrative 5,846,730 4,225,081 2,959,944 2,107,007 Total operating expenses 11,353,032 5,759,714 5,718,492 2,909,736 Operating profit 1,477,247 419,935 781,293 250,796 Financing expenses, net (306,695 ) (196,055 ) (166,826 ) (50,962 ) Equity in income of affiliated company 112,585 133,827 33,449 38,759 Loss from a change of holding of affiliated company - (55,189 ) - - Income before minority interest and taxes 1,283,137 302,518 647,916 238,593 Minority interest (173,131 ) 12,346 (80,996 ) (9,299 ) Income before taxes 1,110,006 314,864 566,920 229,294 Tax benefits (expenses) (254,172 ) 32,478 (155,481 ) (85 ) Net income $ 855,834 $ 347,342 $ 411,439 $ 229,209 Earnings Per Share: Basic $ 0.075 $ 0.038 $ 0.036 $ 0.023 Diluted $ 0.075 $ 0.036 $ 0.036 $ 0.022 Weighted average shares outstanding: Basic 11,481,080 9,033,069 11,521,916 9,800,069 Diluted 11,481,080 9,607,782 11,531,220 10,374,782 The accompanying notes are an integral part of these consolidated financial statements. -7- Xfone, Inc. and Subsidiaries CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Six Months Ended June 30, 2007 2006 Cash flow from operating activities Net income $ 855,834 $ 347,342 Adjustments required to reconcile net income to net cash provided by (used in) operating activities: Depreciation and amortization 526,688 464,195 Compensation in connection with the issuance of warrants and options 121,610 97,161 Minority interest 173,131 (12,346 ) Loss from a change of holding of affiliated company - 55,189 Equity in earnings of affiliated company (112,585 ) (133,827 ) Decrease (increase) in account receivables (1,548,524 ) (590,345 ) Decrease (increase) in prepaid and other receivables (173,028 ) 757,273 Increase (decrease) in trade payables 906,804 (687,342 ) Increase (decrease) in other payables 259,037 (502,556 ) Increasein severance pay 66,313 11,443 Increase in deferred taxes 1,083 - Net cash provided by (used in) operating activities 1,076,363 (193,813 ) Cash flow from investing activities Purchase of equipment (598,246 ) (676,022 ) Net cash acquired from the acquisition of Story Telecom - 61,897 Change in other assets and long-term receivables 128,203 (435,611 ) Acquisition of EBI Comm, Inc. - (12,906 ) Acquisition of Canufly.net, Inc. - (326,781 ) Acquisition of I-55 Internet Services, Inc. - (98,689 ) Acquisition of I-55 Telecommunications, LLC - (28,500 ) Net cash used in investing activities (470,043 ) (1,516,612 ) Cash flow from financing activities Repayment of long term loans from banks and others (881,195 ) (1,180,300 ) Proceeds from issuance of shares and detachable warrants, net of issuance expenses 853,649 481,065 Proceeds from long term loans from banks 20,466 178,064 Proceeds from exercise of options 22,050 - Decrease (increase) in capital lease obligation 22,545 (64,918 ) Increase (decrease) in short term loan and bank credit (584,786 ) 72,414 Net cash used in financing activities (547,271 ) (513,675 ) Effect of exchange rate changes on cash and cash equivalents (75,355 ) (137,699 ) Net decrease in cash (16,306 ) (2,361,799 ) Cash at the beginning of the period 1,218,392 4,613,112 Cash at the end of the period $ 1,202,086 $ 2,251,313 The accompanying notes are an integral part of these consolidated financial statements. -8- Xfone, Inc. and Subsidiaries NOTES TO CONSOLIDATED FINANCIAL STATEMENTS JUNE 30, 2007 (Unaudited) Note 1 -Organization and Nature of Business A. Xfone, Inc. ("Xfone" or the "Company") was incorporated in the State of Nevada, U.S.A. in September 2000 and is a provider of voice, video and data telecommunications services, including: local, long distance and international telephony services; prepaid and postpaid calling cards; cellular services; Internet services; messaging services (Email/Fax Broadcast, Email2Fax and Cyber-Number); and reselling opportunities, with operations in the United Kingdom, the United States and Israel. Xfone's holdings in subsidiaries are as follows: - Swiftnet Limited ("Swiftnet") - wholly owned U.K. subsidiary. - Equitalk.co.uk Limited ("Equitalk") - wholly owned U.K. subsidiary. - Xfone USA, Inc. and its two wholly owned subsidiaries, eXpeTel Communications, Inc. and Gulf Coast Utilities, Inc. - wholly owned U.S. subsidiary. - Story Telecom, Inc. and its two wholly owned subsidiaries, Story Telecom Limited and Story Telecom (Ireland) Limited (which was dissolved on February 23, 2007) (collectively, "Story Telecom") - majority owned U.S. subsidiary, in which Xfone holds a 69.6% ownership share. - Xfone 018 Ltd. ("Xfone 018") - majority owned Israeli subsidiary in which Xfone holds a 69% ownership share. Note 2 - Significant Accounting Policies The financial statements are prepared in accordance with generally accepted accounting principles in the United States. The significant accounting policies followed in the preparation of the financial statements, applied on a consistent basis, are as follows: A. Principles of Consolidation and Basis of Financial Statement Presentation The consolidated financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America (GAAP) and include the accounts of the Company and its subsidiaries. All significant inter-company balances and transactions have been eliminated in consolidation. A minority interest in the loss of a subsidiary will be recorded according to the respective equity interest of the minority and up to its exposure and/or legal obligation to cover the subsidiary losses in case of equity reduced to zero or below. -9- Xfone, Inc. and Subsidiaries NOTES TO CONSOLIDATED FINANCIAL STATEMENTS JUNE 30, 2007 (Unaudited) Note 2 - Significant Accounting Policies (Cont.) B. Foreign Currency Translation Effective January 1, 2007, the Company changed its functional and reporting currency from the Great Britain Pound ("GBP") to the U.S. dollar for the reason that a majority of the Company's transactions and balances are denominated in U.S. dollars. Consistent with SFAS No. 52, "Foreign Currency Translation" ("SFAS No. 52") the change in functional currency will be accounted for prospectively; therefore, there is no effect on the historical consolidated financial statements. The translated amounts for non-monetary assets at December 31, 2006 became the accounting basis for those assets as of January 1, 2007. The determination of the functional currency for the Company's foreign subsidiaries is made based on the appropriate economic factors. In addition a substantial portion of the Company's costs are incurred in U.S. dollars. The Company's management believes that the U.S. dollar is the primary currency of the economic environment in which it operates. Thus, the Company's functional and reporting currency and the functional and reporting currency of certain of its subsidiaries is the U.S. dollar. Accordingly, monetary accounts maintained in currencies other than the U.S. dollar are re-measured into U.S. dollars in accordance with SFAS No. 52. All gains and losses of the re-measurement of monetary balance sheet items are reflected in the consolidated statements of operations as financial income or expenses as appropriate. The Company's functional currency is US dollars, the Company's financial records are maintained in US dollars, and the Company's financial statements are prepared in US dollars. The functional currency of Swiftnet, Equitalk and Story Telecom is GBP, the financial records of these subsidiaries are maintained in GBP and the financial statements of these subsidiaries are prepared in GBP. The functional currency of Xfone 018 is New Israeli Shekels ("NIS"), the financial records of Xfone 018 are maintained in NIS, and the financial statements of Xfone 018 are prepared in NIS. Foreign currency transactions during the period are translated into each company's denominated currency at the exchange rates ruling at the transaction dates. Gains and losses resulting from foreign currency transactions are included in the Company's consolidated statement of operations. Assets and liabilities denominated in foreign currencies at the balance sheet date are translated into each company's denominated currency at period-end exchange rates. All exchange differences are dealt with in the consolidated statements of operations. The financial statements of the Company's operations based outside of the United States have been translated into US dollarsin accordance with SFAS No. 52. When translating functional currency financial statements into US dollars, period-end exchange rates are applied to the consolidated balance sheet, while average period rates are applied to consolidated statements of operations. Translation gains and losses are recorded in translation reserve as a component of shareholders' equity. C. Accounts Receivable Accounts receivable are recorded at net realizable value consisting of the carrying amount less the allowance for uncollectible accounts. The Company uses the allowance method to account for uncollectible accounts receivable balances. Under the allowance method, estimate of uncollectible customer balances is made using factors such as the credit quality of the customer and the economic conditions in the market. An allowance for doubtful accounts is determined with respect to those amounts that the Company has determined to be doubtful of collection. When an account balance is past due and attempts have been made to collect the receivable through legal or other means the amount is considered uncollectible and is written off against the allowance balance. Accounts receivable are presented net of an allowance for doubtful accounts of $1,589,905 and $2,520,348 at June 30, 2007 and December 31, 2006, respectively. -10- Xfone, Inc. and Subsidiaries NOTES TO CONSOLIDATED FINANCIAL STATEMENTS JUNE 30, 2007 (Unaudited) Note 2 - Significant Accounting Policies (Cont.) D. Other Intangible Assets Other intangible assets with determinable lives consists of a license to provide communication services in Israel and are amortized over the 20 year term of the license. Customer base and trade name related to mergers and acquisitions are amortized over a period ranging between 6-7 years from the date of the purchase. E. Earnings Per Share Basic earning per share (EPS) is computed by dividing income available to common stockholders by the weighted average number of common shares outstanding for the period. Diluted EPS reflects the potential dilution that could occur if securities or other contracts to issue common stock were exercised or converted into common stock or resulted in the issuance of common stock that then shared in the earnings of the entity. F. Stock-Based Compensation Effective as of the beginning of the first quarter of fiscal 2006, the Company adopted the provisions of Statement of Financial Accounting Standards No. 123 (revised 2004), "Share-Based Payment ("SFAS 123R")using the modified prospective transition method. SFAS 123R is a revision of SFAS No. 123, "Accountingfor Stock-Based Compensation," and supercedes Accounting Principles Board Opinion No. 25, "Accounting for Stock Issued to Employees." Under this method, prior periods are not restated. The Company uses the Black-Scholes option pricing model which requires extensive use of accounting judgment and financial estimates, including estimates of the expected term for which participants will retain their vested stock options before exercising them, the estimated volatility ofthe Company'scommon stock price over the expected term, and the number of options that will be forfeited prior to the completion of their vesting requirements. Application of alternative assumptions could produce significantly different estimates of the fair value of stock-based compensation and consequently, the related amounts recognized in the Consolidated Statements of Operations. The provisions of SFAS 123R apply to new stock options and stock options outstanding, but not yet vested, on the date the Company adopted SFAS 123R. Stock-based compensation expense was included in applicable departmental expense categories in the Consolidated Statements of Operations. G. Reclassification Certain prior period balances in the consolidated statement of cash flows were reclassified to appropriately present net cash used in operating activities and effect of exchange rate changes on cash and cash equivalents. The reclassification had no effect on previously reported net income and shareholders' equity. -11- Xfone, Inc. and Subsidiaries NOTES TO CONSOLIDATED FINANCIAL STATEMENTS JUNE 30, 2007 (Unaudited) Note 3 - Capital Structure On January 16, 2007, and in conjunction with a December 24, 2006 Securities Purchase Agreement, the Company issued an aggregate of 172,414 warrants to Halman-Aldubi Provident Funds Ltd. and Halman-Aldubi Pension Funds Ltd. The warrants are exercisable on a one to one basis into restricted shares of the Company's common stock, at an exercise price of $3.40 per share, and have a term of five years. On February 1, 2007, and in conjunction with a December 24, 2006 Securities Purchase Agreement, the Company issued an aggregate of 344,828 restricted shares of its common stock, at a purchase price of $2.90 per share, to Halman-Aldubi Provident Funds Ltd. and Halman-Aldubi Pension Funds Ltd. The financial transaction contemplated by the aforementioned Securities Purchase Agreement was closed on February 8, 2007. The net proceeds of the financial transaction were $853,649. During May 2007, 6,300 options under the Company's 2004 Stock Option Plan were exercised at an exercise price of $3.50 per share. Note 4 - Commitment and Contingent Liabilities A. In August 2002, Swiftnet Limited, the Company’s wholly-owned U.K. based subsidiary, filed a summary procedure lawsuit in the Magistrate Court of Tel - Aviv, Israel against MG Telecom Ltd. and its Chief Executive Officer, Mr. Avner Shur. In this lawsuit,Swiftnet alleges an unpaid debt due to it in the amount of $50,000 from MG Telecom for services rendered bySwiftnet to MG Telecom. The debt arose from an agreement between Swiftnet and MG Telecom, which at the time was a provider of calling card services, in which traffic originating from MG Telecom calling cards was delivered through our system in London, England. Mr. Shur signed a personal guarantee agreement to secure MG Telecom’s obligations under the agreement. On August 16, 2005, the Magistrate Court rendered a judgment in this matter, rejecting Swiftnet's claims. On October 16, 2005, Swiftnet filed an appeal with the District Court of Tel - Aviv. On December 28, 2006, the District Court rescinded the judgment of the Magistrate Court. The case was returned to the Magistrate Court for writing a new reasoned judgment. On May 28, 2007, the Magistrate Court rendered a new judgment, rejecting Swiftnet's claims. On July 15, 2007Swiftnet filed an appeal with the District Court of Tel - Aviv. B. Swiftnet Limited, the Company’s wholly-owned U.K. based subsidiary, was served with a claim on October 11, 2005 that was filed by MCI WorldCom Limited (“MCI”) in an English court for the sum of £1,640,440 ($3,300,897) plus interest accruing at a daily rate of £401 ($807) which at the date of claim had amounted to £92,317 ($185,810). MCI’s claim is for telecommunication services MCI claims it provided to Swiftnet. Swiftnet has been in dispute with MCI regarding amounts due to MCI for telecommunications services provided by MCI to Swiftnet. Swiftnet alleges that the disputed charges were improperly billed by MCI to its account for a long time and therefore MCI should credit Swiftnet for a certain amount of the claim. Swiftnet has defended the claim by stating that in relation to the invoices that MCI is claiming remain unpaid, £307,094 ($618,101) is not justified according to the rates agreed at various meetings and equates to an over-billing by such amount, although Swiftnet does not have written evidence for many of the agreed rates. Swiftnet has also submitted a counterclaim stating that it is owed a further £671,111 ($1,305,773) in credits in relation to amounts paid on account and wrongly attributed by MCI to over-billed invoices. Swiftnet is claiming that the amounts owed by MCI to Swiftnet in this regard should be set off against any amounts being claimed by MCI in the dispute. There is a further counterclaim for additional accounting costs and loss of management time incurred by Swiftnet due to the incorrect billing. Our financial statements carry the full amount Swiftnet has calculated that it owes to MCI based on the data held in Swiftnet’s billing systems. -12- Xfone, Inc. and Subsidiaries NOTES TO CONSOLIDATED FINANCIAL STATEMENTS JUNE 30, 2007 (Unaudited) Note 4 - Commitment and Contingent Liabilities (Cont.) C. In August 2006, Story Telecom Limited, the Company’s majority-owned U.K. based subsidiary, filed a lawsuit in the Barnet County Court, London, United Kingdom, against “Famous Telecommunications”, a reseller of calling cards, and its owner, Mr. Tanvir Baber. In this lawsuit, Story Telecom alleged an unpaid debt in the amount of £52,000 ($104,663) from Famous Telecommunications and/or Mr. Baber for services rendered by it. The debt arose from an agreement between Story Telecom and Famous Telecommunications and/or Mr. Baber, in which Story Telecom supplied Famous Telecommunications and/or Mr. Baber with calling cards which they in turn distributed in the market. In September 2006, the court rendered a Judgment in Default in favor of Story Telecom. According to the judgment Famous Telecommunications and/or Mr. Baber mustpay the debt plus interest forthwith, approximately £54,000 ($108,688). Famous Telecommunications and/or Mr. Baber failed to comply with the court’s order and as a result thereof Story Telecom applied for a Third Party Debt Order, requesting the court to order Mr. Baber’s bank, Halifax plc, to make available to Story Telecom any monies currently available within Mr. Baber’s account. In October 2006, the court made an Interim Order ordering Halifax plc to holdany amounts available within Mr. Baber’s account (up to the amount of the judgmentof £54,000) in favor of Story Telecom until a full hearing takes place. The full hearing took place on January 18, 2007, during which the court ordered Halifax plc to pay Story Telecom any monies held in Mr. Baber’s account. Halifax plc transferred approximately £1,200 ($2,415) to Story Telecom’s account as these were all the monies available. Story Telecom intends to request that the courtorder Mr. Baber to attend court for questioning regarding his financial situation, whereby hewould also be required to detail all his assets. Following such questioning Story Telecomintends to take every effort to collectthe monies due. D. On June 4, 2007, the Company was informed that Gilad Amozeg, a former officer of the Company had filed a complaint with the United States Department of Labor - Occupational Safety and Health Administration ("OSHA") alleging discriminatory employment practices in violation of Section 806 of the Corporate and Criminal Fraud Accountability Act of 2002, Title VIII of the Sarbanes-Oxley Act of 2002.The complaint alleged that Mr. Amozeg was terminated from his position as Chief Financial Officer of the Company as a result of his purportedly engaging in “protected activity” as defined under Section 806 of the Sarbanes-Oxley Act, and sought reinstatement of Mr. Amozeg’s position with the Company and damages from the Company.On June 20, 2007, the Company notified OSHA, in writing through counsel, that because the statute in question does not apply extraterritorially to employees outside of the United States, OSHA has no jurisdiction over the complaint, which should be dismissed on that basis alone.In addition, the Company denies that Mr. Amozeg’s termination was the result of any statutory “protected activities” or for any improper reason and asserts that the termination related to Mr. Amozeg's inability to properly perform his job responsibilities.By letter dated July 18, 2007, OSHA dismissed the complaint, informing the parties that "[f]ollowing an investigation," it had found "no reasonable cause to believe that [the Company] violated [the statute in question]" because Mr. Amozeg was "not an employee covered under [the statute]."Mr. Amozeg has thirty days from his counsel's receipt of that dismissal to file objections and request a hearing before a Department of Labor Administrative Law Judge, and if he does not do so within that period the dismissal will become final and not subject to judicial review. E. On July 25, 2007, the Company received notification of a claim filed on July 23, 2007 by Nir Davison with the United Kingdom Employment Tribunals, against Story Telecom Limited, the Company’s majority-owned subsidiary, alleging wrongful termination of his employment as Managing Director. The claim does not seek any specific damages. The Company intends to vigorously defend such action. Note 5 - Marketing and Selling Marketing and selling expenses consists of commissions to agents and resellers. Other marketing and selling expenses are related to compensation attributed to employees engaged in marketing and selling activities, promotion, advertising and related expenses. Commission expenses to Auracall Limited were $1,388,082 and $2,735,658 for the three and six month periods ended June 30, 2007, respectively. -13- Xfone, Inc. and Subsidiaries NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) Note 6 - Segment Information Geographical segments Six months ended Three months ended June 30, June 30, 2007 2006 2007 2006 Revenues: United Kingdom $ 12,574,190 $ 6,955,045 $ 6,478,252 $ 3,601,887 United States 6,610,958 7,269,042 3,191,865 3,501,294 Israel 3,968,374 2,465,995 1,959,689 1,264,017 Total revenues 23,153,522 16,690,082 11,629,806 8,367,198 Cost of revenues: United Kingdom 5,751,199 5,399,405 2,871,329 2,676,008 United States 3,145,489 3,491,004 1,551,663 1,692,778 Israel 1,426,555 1,620,024 707,029 837,880 Total cost of revenues 10,323,243 10,510,433 5,130,021 5,206,666 Direct gross profit: United Kingdom 6,822,991 1,555,640 3,606,923 925,879 United States 3,465,469 3,778,038 1,640,202 1,808,516 Israel 2,541,819 845,971 1,252,660 426,137 12,830,279 6,179,649 6,499,785 3,160,532 Operating expenses: United Kingdom 5,834,126 1,059,508 3,011,607 558,489 United States 3,129,573 3,038,030 1,602,168 1,401,286 Israel 1,314,942 990,253 655,956 533,059 10,278,641 5,087,791 5,269,731 2,492,834 Operating Profit (Loss) United Kingdom 988,865 496,132 595,316 367,390 United States 335,896 740,008 38,034 407,230 Israel 1,226,877 (144,282 ) 596,704 (106,922 ) 2,551,638 1,091,858 1,230,054 667,698 Operating expenses related to the Headquarters in the US 1,074,391 671,923 448,761 416,902 Operating Profit $ 1,477,247 $ 419,935 $ 781,293 $ 250,796 -14- ITEM 2.
